UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Massive Interactive, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 57628T108 (CUSIP Number) April 29, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing of this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 57628T108 Page2of6 1.Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Max Ramsey 2.Check the Appropriate Box if a Member of a Group (a) (b) 3.SEC Use Only 4.Citizenship or Place of Organization Scotland Number of Shares Beneficially Owned By Each Reporting Person with 5. Sole Voting Power 6,732,3401 6. Shared Voting Power 0 7. Sole Dispositive Power 6,732,3401 8. Shared Dispositive Power 0 9.Aggregate Amount Beneficially Owned by EachReporting Person 1Consists of 1,437,338 shares of unvested restricted Common Stock held by the Reporting Person issued on March 19, 2015 and 5,295,002 shares of unvested restricted Common Stock held by the Reporting Person issued on April 29, 2015 pursuant to Massive Interactive, Inc.’s 2015 Omnibus Stock Incentive Plan (the “2015 Plan”). CUSIP No. 57628T108 Page3 of 6 10.Check Box if the Aggregate Amount in Row (9) ExcludesCertain Shares o 11.Percent of Class Represented by Amount in Row (9) 6.4%2 12.Type of Reporting Person IN Item 1(a) Name of Issuer Massive Interactive, Inc. (the “Issuer”) Item 1(b) Address of Issuer’s Principal Executive Offices 6th Floor, 10 Lower Thames Street London EC3R 6AF, United Kingdom Item 2(a) Name of Person Filing Max Ramsey Item 2(b) Address of Principal Business Office, or if none, Residence c/o Massive Interactive, Inc. 6th Floor, 10 Lower Thames Street London EC3R 6AF, United Kingdom Item 2(c) Citizenship Scotland Item 2(d) Title of Class of Securities Common Stock, $0.001 par value (“Common Stock”) 2Based on 106,079,397 shares of Common Stock outstanding as of May 11, 2015 as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarter ended March 31, 2015. CUSIP No. 57628T108 Page4 of 6 Item 2(e) CUSIP Number 57628T108 Item 3. Filing pursuant to Rules 13d-1(b) or 13d-2(b) or (c) Not Applicable Item 4. Ownership (a) Amount Beneficially Owned As of the date hereof, the Reporting Person beneficially owns an aggregate of 6,732,340 shares of Common Stock consisting of (i) 1,437,338 shares of unvested restricted Common Stock held by the Reporting Person issued on March 19, 2015, and (ii) 5,295,002 shares of unvested restricted Common Stock held by the Reporting Person issued on April 29, 2015 pursuant to the 2015 Plan. Percent of Class 6.4%, based on 106,079,397 shares of Common Stock outstanding as of May 11, 2015 as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarter ended March 31, 2015. (b) Number of shares as to which the person has; (i) sole power to vote or direct the vote:6,732,340 (ii) shared power to vote or direct the vote:0 (iii) sole power to dispose or direct the disposition of:6,732,340 (iv) shared power to dispose or direct the disposition of:0 Item 5. Ownership of Five Percent or Less of a Class Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable CUSIP No. 57628T108 Page6 of 6 Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certification Not Applicable CUSIP No. 57628T108 Page6 of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:July 31, 2015 /s/Max Ramsey Max Ramsey
